EXHIBIT 10.4

JUNO THERAPEUTICS, INC.

2014 EQUITY INCENTIVE PLAN

STOCK GRANT AWARD AGREEMENT

NOTICE OF GRANT OF STOCK AWARD

Unless otherwise defined herein, the terms defined in the 2014 Equity Incentive
Plan (the “Plan”) shall have the same defined meanings in this Stock Grant Award
Agreement, including the Notice of Grant of Stock Award (the “Notice of Grant”),
the Terms and Conditions of Stock Award, and any appendices and exhibits
attached thereto (all together, the “Award Agreement”).

 

Name (“Participant”):   «Name»   Address:   «Address»  

The undersigned Participant has been granted the right to receive an Award of
Shares, subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

 

Date of Grant:   «GrantDate»   Number of Shares:   «Shares»  

Vesting Schedule:

The Shares are fully vested on the Date of Grant.

Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award Agreement subject to all of the terms and provisions thereof. Participant
has reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of this Award
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Award Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated below.

 

PARTICIPANT     JUNO THERAPEUTICS, INC.

 

   

 

Signature     By

«Name»

   

 

Print Name     Print Name    

 

    Title Address:     «Address»    



--------------------------------------------------------------------------------

JUNO THERAPEUTICS, INC.

2014 EQUITY INCENTIVE PLAN

STOCK AWARD AGREEMENT

TERMS AND CONDITIONS OF STOCK AWARD

1. Grant of Shares. The Company hereby grants to the individual (the
“Participant”) named in the Notice of Stock Grant of this Award Agreement (the
“Notice of Grant”) under the Plan an Award of fully vested Shares, subject to
all of the terms and conditions in this Award Agreement and the Plan, which is
incorporated herein by reference. Subject to Section 19(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and this Award
Agreement, the terms and conditions of the Plan shall prevail.

2. Vesting Schedule. The Shares awarded by this Award Agreement will be fully
vested on the Date of Grant.

3. Tax Consequences. Participant has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Award Agreement. With respect to such matters,
Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.

4. Tax Obligations. Participant acknowledges that, regardless of any action
taken by the Company, the ultimate liability for any tax and/or social insurance
liability obligations and requirements in connection with the Shares awarded by
to this Award Agreement, including, without limitation, (a) all federal, state,
and local taxes (including the Participant’s Federal Insurance Contributions Act
(FICA) obligation) that are required to be withheld by the Company or other
payment of tax-related items related to Participant’s participation in the Plan
and legally applicable to Participant, (b) the Participant’s and, to the extent
required by the Company, the Company’s fringe benefit tax liability, if any,
associated with the grant of Shares or sale of Shares, and (c) any other Company
taxes the responsibility for which the Participant has, or has agreed to bear,
with respect to the Shares (collectively, the “Tax Obligations”), is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company. Participant further acknowledges that the Company (i) make no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Shares awarded by this Award Agreement,
including, but not limited to, the grant of the Shares, the subsequent sale of
Shares and the receipt of any dividends or other distributions, and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Shares to reduce or eliminate Participant’s liability for Tax
Obligations or achieve any particular tax result. Further, if Participant is
subject to Tax Obligations in more than one jurisdiction between the Date of
Grant and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the Company may be required to
withhold or account for Tax Obligations in more than one jurisdiction. If
Participant fails to make satisfactory arrangements for the payment of any
required Tax Obligations hereunder at the time of the applicable taxable event,
Participant acknowledges and



--------------------------------------------------------------------------------

agrees that the Company may refuse to issue or deliver the Shares awarded by
this Award Agreement. If Participant fails to make satisfactory arrangements for
the payment of such Tax Obligations hereunder, Participant will permanently
forfeit the Shares awarded by this Award Agreement and the Shares will be
returned to the Company at no cost to the Company.

5. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

6. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER DO NOT CONSTITUTE AN
EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR ANY
PERIOD OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

7. Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:

(a) the grant of the Shares awarded by this Award Agreement is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Shares, or benefits in lieu of Shares, even if Shares have been
granted in the past;

(b) all decisions with respect to future Awards of Shares or other grants, if
any, will be at the sole discretion of the Company;

(c) Participant is voluntarily participating in the Plan;

(d) the Shares are not intended to replace any pension rights or compensation;

(e) the Shares awarded by this Award Agreement and the income and value of same,
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

(f) the future value of the Shares is unknown, indeterminable and cannot be
predicted;

(g) unless otherwise provided in the Plan or by the Company in its discretion,
the Shares and the benefits evidenced by this Award Agreement do not create any
entitlement to have the Shares or any such benefits transferred to, or assumed
by, another company nor be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and



--------------------------------------------------------------------------------

(h) the following provisions apply only if Participant is providing services
outside the United States:

 

  (i) the Shares awarded by this Award Agreement are not part of normal or
expected compensation or salary for any purpose;

 

  (ii) Participant acknowledges and agrees that none of the Company or any
Parent or Subsidiary shall be liable for any foreign exchange rate fluctuation
between Participant’s local currency and the United States Dollar that may
affect the value of the Shares awarded by this Award Agreement or the subsequent
sale of the Shares; and

 

  (iii) In consideration of the grant of the Shares awarded by this Award
Agreement to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, any Parent
or Subsidiary waives his or her ability, if any, to bring any such claim, and
releases the Company, any Parent or Subsidiary from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim.

8. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

9. Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Share grant
materials by and among, as applicable, the Company and any Parent or Subsidiary
for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

Participant understands that the Company may hold certain personal information
about Participant, including, but not limited to, Participant’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Shares or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.



--------------------------------------------------------------------------------

Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company, any stock plan
service provider selected by the Company and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her status as a Service Provider and career
with the Company will not be adversely affected; the only adverse consequence of
refusing or withdrawing Participant’s consent is that the Company would not be
able to grant Participant Shares or other equity awards or administer or
maintain such awards. Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan. For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Juno Therapeutics,
Inc., 307 Westlake Avenue North, Suite 300, Seattle, WA 98109, or at such other
address as the Company may hereafter designate in writing.

11. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Shares awarded under the Plan or
future Shares that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

12. No Waiver. Either party’s failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Agreement. The rights granted both parties
herein are cumulative and shall not constitute a waiver of either party’s right
to assert all other legal remedies available to it under the circumstances.



--------------------------------------------------------------------------------

13. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns. The rights and obligations of Participant under this Agreement may only
be assigned with the prior written consent of the Company.

14. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Agreement and the Plan, the Company shall
not be required to issue any certificate or certificates for Shares hereunder
prior to the lapse of such reasonable period of time following the Date of Grant
of the Shares as the Administrator may establish from time to time for reasons
of administrative convenience.

15. Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

16. Interpretation. The Administrator will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Administrator in good faith will be final and
binding upon Participant, the Company and all other interested persons. Neither
the Administrator nor any person acting on behalf of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

18. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained
herein. Modifications to this Award Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Shares.



--------------------------------------------------------------------------------

19. Governing Law and Venue. This Award Agreement will be governed by the laws
of Washington, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under the Restricted
Stock Units or this Award Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of Washington, and agree that such litigation will
be conducted in the courts of Seattle, Washington or the federal courts for the
United States for the District of Washington, and no other courts.

20. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

21. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received Shares under the
Plan, and has received, read and understood a description of the
Plan. Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.

22. Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Award Agreement (including the exhibits referenced herein) constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, and may not be
modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant.

23. [Country Addendum. Notwithstanding any provisions in this Award Agreement,
the Share grant shall be subject to any special terms and conditions set forth
in any appendix to this Award Agreement for Participant’s country. Moreover, if
Participant relocates to one of the countries included in the Country Addendum,
the special terms and conditions for such country will apply to Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Country Addendum constitutes part of this Award Agreement.]



--------------------------------------------------------------------------------

JUNO THERAPEUTICS, INC.

2014 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

COUNTRY ADDENDUM

TERMS AND CONDITIONS

This Country Addendum includes additional terms and conditions that govern the
award of Shares under the Plan if Participant works in one of the countries
listed below. If Participant is a citizen or resident of a country (or is
considered as such for local law purposes) other than the one in which he or she
is currently working or if Participant relocates to another country after
receiving the Award of Shares, the Company will, in its discretion, determine
the extent to which the terms and conditions contained herein will be applicable
to Participant.

Certain capitalized terms used but not defined in this Country Addendum shall
have the meanings set forth in the Plan and/or the Award Agreement to which this
Country Addendum is attached.

NOTIFICATIONS

This Country Addendum also includes notifications relating to exchange control
and other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the countries listed in this Country
Addendum, as of [DATE]. Such laws are often complex and change frequently. As a
result, the Company strongly recommends that Participant not rely on the
notifications herein as the only source of information relating to the
consequences of his or her participation in the Plan because the information may
be outdated when Participant subsequently sell Shares acquired under the Plan.

In addition, the notifications are general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working (or is considered as such for local
law purposes) or if Participant moves to another country after receiving an
Award of Shares, the information contained herein may not be applicable to
Participant.